DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (WO 2018037543 A1).

Regarding claim 1, Katayama discloses a harvester comprising: 
a main frame (4) supported on a ground surface for transport along the ground surface; 
an inlet (2) for receiving a crop; 
a separator (7) for separating the crop into a first portion and a second portion, the separator comprising a hood (55) having an outlet (54), and a fan (50) operable to generate an airflow through the outlet to separate the crop; and 
an elevator (8) coupled to the main frame and configured to receive the first portion of the crop from the separator, the elevator terminating at a discharge for discharging the first portion of the crop from the harvester; 
wherein the hood of the separator is movable relative to the main frame between a transport position and a harvest position (55 swivels about vertical axis Y1 and horizontal axis X2), 
wherein, in the transport position, the hood is positioned at a first height above the ground surface (see figure 6), 
wherein, in the harvest position, the hood is positioned at a second height, greater than the first height, above the ground surface (see at least figures 1-3), and 
wherein the fan is fastened to the hood such that movement of the hood between the transport position and the harvest position results in movement of the fan (see figures 10-11, 50 moves with 7).

Regarding claim 2, Katayama discloses the harvester of claim 1, wherein the first portion comprises billets to be harvested, and the second portion comprises extraneous plant matter to be discarded (paragraph 0073).

Regarding claim 3, Katayama discloses the harvester of claim 1, wherein the separator includes a cylindrical sleeve (53), the hood being slidable along the cylindrical sleeve between the transport position and the harvest position (paragraph 0079, lines 752-755, 55 slides relative to 53 about axis Y2).

Regarding claim 4, Katayama discloses the harvester of claim 3, wherein the cylindrical sleeve includes a central axis (Y2) oriented substantially vertically and the outlet (54) of the hood is offset from the central axis (see fig. 1).

Regarding claim 5, Katayama discloses the harvester of claim 3, wherein one of the cylindrical sleeve and the hood is nested within the other of the cylindrical sleeve and the hood (see fig. 10, 53 is nested within 55).

Regarding claim 6, Katayama discloses the harvester of claim 1, further comprising a linear actuator (51, 52) operable to move the hood from the transport position to the harvest position (paragraph 0069).

Regarding claim 7, Katayama discloses the harvester of claim 6, further comprising a linkage assembly having at least two linkages (56, the fastener shown with bracket 69 in fig. 11) fastened to and rotatable relative to one another, and coupled to the linear actuator (51) and the hood, wherein the linear actuator is operable to rotate the linkage assembly to move the hood from the transport position to the harvest position.

Regarding claim 8, Katayama discloses the harvester of claim 1, further comprising a holding system (56) fastened to the hood and operable to hold the hood in the harvest position.

Regarding claim 9, Katayama discloses the harvester of claim 1, further comprising guide blocks (67, 69) positioned between the hood and a cylindrical sleeve to facilitate translation between the transport position and the harvest position (the brackets are attached between 7 and 51, 52, which actuate movement of 7).

Regarding claim 10, Katayama discloses the harvester of claim 1, wherein the hood is configured to translate between the transport position and the harvest position (55 rotates about Y2 and X2).

Regarding claim 11, Katayama discloses the harvester of claim 1, wherein, when in the transport position (see fig. 6), the fan is positioned at a first height about the ground surface, and wherein, in the harvest position (see fig. 1), the fan is positioned at a second height, greater than the first height, above the ground surface.

Regarding claim 12, Katayama discloses the harvester of claim 11, wherein the separator includes a cleaning chamber (the transfer end portion of 6, paragraph 0068) positioned below the hood, wherein a height of the cleaning chamber relative to the ground surface is not varied when the hood transitions between the transport and harvest positions.

Regarding claim 13, Katayama discloses a method of operating a harvester, the method comprising:
positioning a hood (55) of a separator (7) of the harvester in a transport position; 
repositioning the hood and a fan (50) coupled to the hood from the transport position (fig. 6) to a harvest position (fig. 1) such that the height of the hood and the fan above a ground surface is greater than in the transport position; 
actuating the fan to separate a crop into a first portion and a second portion (paragraph 0073), the fan being coupled to the hood to move the second portion of the crop into the hood, through the hood, and out to the ground surface through an outlet (54) of the hood, and 
after separating the crop into the first portion and the second portion, providing the first portion from an outlet of the separator to an elevator (8) of the harvester.

Regarding claim 14, Katayama discloses the method of claim 13, wherein repositioning the hood further comprises axially translating the hood (paragraph 0079, 55 slides relative to 53 about axis Y2) along a nested sleeve (53).

Regarding claim 15, Katayama discloses the method of claim 14, wherein repositioning the hood further comprises sliding the hood along guide blocks (59) positioned between the hood and the sleeve.

Regarding claim 16, Katayama discloses the method of claim 14, wherein repositioning the hood further comprises activating a linear actuator (51, 52) to drive the sleeve from the transport position to the harvest position (paragraph 0069).

Regarding claim 17, Katayama discloses the method of claim 16, further comprising locking the hood in the harvest position and deactivating the linear actuator (paragraph 0078, the position of 55 is fixed in a position relative to Y1).

Regarding claim 18, Katayama discloses a separator (7) for removing extraneous plant matter from a harvester, the separator comprising:
a hood (55) having an inlet and an outlet (54); 
a fan (50) positioned within the hood and operable to generate an airflow through the outlet to separate a crop into extraneous plant matter and a cleaned crop; and 
a cylindrical sleeve (53) nested relative to the hood, the cylindrical sleeve having an inlet and an outlet, wherein the outlet of the cylindrical sleeve provides the extraneous plant matter to the inlet of the hood, and 
a separator outlet (63) distinct from the outlet of the hood and configured to provide a cleaned crop from the separator to an elevator of the harvester; 
wherein the hood is movable relative to the cylindrical sleeve between a transport position and a harvest position (55 swivels about vertical axis Y1 and horizontal axis X2), 
wherein, in the transport position, the hood is positioned at a first height above the inlet of the cylindrical sleeve (see fig. 6), and 
wherein, in the harvest position, the hood is positioned at a second height, greater than the first height, above the inlet of the cylindrical sleeve (see fig. 1).

Regarding claim 19, Katayama discloses the separator of claim 18, further comprising a linear actuator (51, 52) operable to move the hood from the transport position to the harvest position, and a linkage assembly having at least two linkages (56, the fastener shown with bracket 69 in fig. 11) fastened to and rotatable relative to one another, and coupled to the linear actuator (51) and the hood (55), wherein the linear actuator is operable to rotate the linkage assembly to move the hood from the transport position to the harvest position (paragraph 0069).

Regarding claim 20, Katayama discloses the separator of claim 18, further comprising a holding system (56) fastened to the hood and operable to hold the hood in the harvest position.






Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671